DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Lines 2-3 recite: “the cutting blade having a shape of a side surface formed from arcs”. However the metes and bounds of something that has “a shape of a side surface formed from arcs” are not clearly set forth. What is the specific shape of “a shape of a side surface formed from arcs”? How are these arcs disposed in the tool such that there is a shape formed? It is unclear what exactly this “shape of a side surface formed from arcs” is. Further clarification is needed.
Lines 8 and 11, each recite “the inner corner”.  However it has been noted that since line 4 already sets forth “at least one inner corner” (note that there is a typographical error in “a” which is believed to be “at”) it is unclear which of the “at least one inner corner” it is referring to.  For purposes of expediting prosecution “the inner every instance of the claim, for consistency purposes will be interpreted as –the at least one inner corner--.
Lines 9-10 recite “the one of the contact points”.  It has been noted that line 7 sets forth “two contact points”.  Accordingly, it is unclear to which specific contact point “the one of the contact points” is referring to.  There is insufficient antecedent basis for “the one” of the contact points, since no “one” contact point has been set forth in the claim.  Further clarification is needed.
Line 10 recites “a curvature radius that forms the shape….at the one of the two contact points having a smaller cross-sectional radius is a first curvature radius”.  However, it is unclear in relation to what the curvature radius, has “a smaller cross sectional radius” and how this is a first curvature radius.  The way these limitations have been set forth is unclear and further clarification is needed.
Line 15 recites “a feed direction”.  However, it has been noted that “a pick feed direction” has been set forth on line 12.  Accordingly, it is unclear if these two feed directions are the same, or if they are two different feed directions.  Further clarification is needed.
Claims 5, 14 and 19 each recite on:
Lines 5 and 6 each recite “the inner corner”.  However it has been noted that it is unclear if each “inner corner” as set forth on lines 5 and 6 refers to “at least one of the plurality inner corners” as set forth on line 3, of each of claims 5, 14 and 19 or if it is an additional corner.  For purposes of expediting prosecution “the inner corner” of line 5 in of claims 5, 14 and 19, for consistency purposes will be interpreted as --one inner corner of the plurality of inner corners --; and “the inner corner” of line 6 in of claims 5, 14 and 19, for consistency purposes will be interpreted as –another one inner corner of the plurality of inner corners--.
  Claims 6, 15, 18, 20 and 21 each recite on
Lines 3 of each recite “the machine surface is machined while 5-axis controlling” an orientation and a position of the tool.  However it is unclear how is this 5-axis being controlled?  Is it that the machine is a 5-axis machined that each of the axes is controlled?  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 12, 14-15, 17-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 09-22020 (hereafter—JP’020--).
In regards to claim 1, JP’020 discloses a method for manufacturing a processed article (21) with a tool (20), the tool (20) including a cutting blade (refer to conical blade 20a, 20b), the cutting blade having a shape of a side surface formed from arcs having different curvature radii (in view of the 112 above, since the tool 20 is conically shaped as shown in Figure 2), then the side surface is formed from arcs having different curvature radii) to machine a  machined surface (9) that includes a least one inner corner (P5) at which two adjacent machined segment surfaces (3 and 6) meet, the method comprising: arranging the cutting blade (of tool 20) to be in contact with the two machined segment surfaces (3 and 6) at so that two contact points are defined between the two machined segment surfaces and the cutting blade in the --at least one inner-- corner a curvature radius that forms the projected shape of the side surface of the cutting 
In regards to claim 2, JP’020 discloses the method for manufacturing a processed article according to claim 1, JP’020 also discloses wherein the tool is formed so that a cross-sectional radius of a maximal diameter portion of the cutting blade as viewed from a tip in a tool axis (as viewed for example on Figures 5a and 5b; Figures 1 and 7) is less than a machined radius that is formed when machining the --at least one inner-- corner (P5) (note that the diameter portion of the cutting blade as viewed from a tip tool axis is less than the machined radius of P5, since the corner P5 has a diameter larger than the diameter of the cutting blade as seen on Figure 7).
In regards to claim 3, JP’020 discloses the method for manufacturing a processed article according to claim 1, JP’020 also discloses that the processed article (21) includes the machined surface (9) having a three-dimensional curve forming a closed space (see Figures 1 and 7), and the machined segment surfaces (3 and 6) form part of the machined surface (9).
In regards to claim 5, JP’020 discloses the method for manufacturing a processed article according to claim 1, JP’020 also discloses that the machined surface (9) includes a plurality of inner corners (P1-P6) connecting the two adjacent machined segment surfaces (3 and 6), and when the first machining pitch at – one inner corner of the plurality of inner corners -- (P5) at one end of the machined segment surface (3 or 6) differs from a second machining pitch at –another one inner corner of the plurality of inner corners-- (P6) of another end, the machining 
In regards to claim 6, JP’020 discloses the method for manufacturing a processed article according to claim 1, JP’020 also discloses that the machined surface (9) is machined while 5-axis controlling an orientation and a position of the tool relative to the machined surface (refer to each of axes: x, y, z, O and axis where tool 20 rotates at).
In regards to claim 12, JP’020 discloses the method for manufacturing a processed article according to claim 2, JP’020 also discloses that the processed article (21) includes the machined surface (9) having a three-dimensional curve forming a closed space (see Figures 1 and 7), and the machined segment surfaces (3 and 6) form part of the machined surface (9).
In regards to claim 14, JP’020 discloses the method for manufacturing a processed article according to claim 2, JP’020 also discloses that the machined surface (9) includes a plurality of inner corners (P1-P6) connecting the two adjacent machined segment surfaces (3 and 6), and when the first machining pitch at –one inner corner of the plurality of inner corners-- (P5) at one end of the machined segment surface (3 or 6) differs from a second machining pitch at –another inner corner of the plurality of inner corners corner-- (P6) of another end, the machining pitch in the pick feed direction on the machined segment surfaces (3 or 6) is set to change in proportion to a distance between the plurality of corners (P1-P6) on the machined segment surfaces (3 and 6).
In regards to claim 15, JP’020 discloses the method for manufacturing a processed article according to claim 2, JP’020 also discloses that the machined surface (9) is machined while 5-axis controlling an orientation and a position of the tool relative to the machined surface (refer to each of axes: x, y, z, O and axis where tool 20 rotates at).
In regards to claim 17, JP’020 discloses the method for manufacturing a processed article according to claim 3, JP’020 also discloses that the machined surface (9) includes a 
In regards to claim 18, JP’020 discloses the method for manufacturing a processed article according to claim 3, JP’020 also discloses that the machined surface (9) is machined while 5-axis controlling an orientation and a position of the tool relative to the machined surface (refer to each of axes: x, y, z, O and axis where tool 20 rotates at).
In regards to claim 21, JP’020 discloses the method for manufacturing a processed article according to claim 5, JP’020 also discloses that the machined surface (9) is machined while 5-axis controlling an orientation and a position of the tool relative to the machined surface (refer to each of axes: x, y, z, O, and axis where tool 20 rotates at). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 09-22020 (hereafter—JP’020--) as applied to claims 1 and 6 above, and further in view of Cheung et al. US 2008/0011142 (hereafter—Cheung--).
In regards to claims 7 and 22, JP’020 discloses the method for manufacturing a processed article according to claims 1 and 6 respectively, JP’020 also discloses that the tool is attached to a machine to control an orientation and position of the tool relative to the machined surface.
However fails to disclose that the machine is an articulated robot.
Nevertheless, Cheung teaches that it is well known in the art to have an articulated robot (16) connected to a machine in order to precisely control the tool movements and force applied when machining.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to provide JP’020 such that the tool is located on an articulated robot arm as taught by Cheung in order to increase precision when controlling the tool movements and force applied when machining.
Allowable Subject Matter
Claims 4, 8-9, 13, 16, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Note that for claim 8, the same is interpreted as being dependent on claim 1, and as such, needing all of the limitations of the base claim 1 in order to be allowed.
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection specific to claims 4, 13 and 16 has been withdrawn.  However, the previous 35 U.S.C. § 112 for claims 1, 5-6, 14-15, 18-21 is still deemed proper.  Note that because of dependency and given the fact 
Rejections based on Prior Art
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive.
Applicant argues on page 11 of the Remarks, regarding the JP’020 reference, that JP’020 fails to disclose that the cutting tool has an outer surface formed by arcs having different radii of curvature and that the cutting edges of JP’020 tool are not formed by arcs having different radii of curvature.
The Examiner disagrees and points Applicant to the rejection above for details.  First, the Examiner notes that the claim recites “a cutting blade, the cutting blade having a shape of a side surface formed from arcs having different curvature radii”.
Note that JP’020 discloses a substantially cylindrical cutting tool 20 that has a cutting portion with blades 20a and 20b.  Note that the cutting portion (that also has conical blades 20a and 20b) is conical such that it tapers from a machining end to a shank end and due to the tapering shape, the radius of curvature of the cutting portion at the machining end is different or smaller, that the radius of curvature of the cutting portion closer to the shank end.  Since the cutting tool is substantially cylindrical, it is inherently comprised by arcs (around the outer circumference of the tool).  As such, since the Applicant does not explicitly claim from where to where are these arcs being formed (e.g. a radial distance from an axis of the tool towards an outer peripheral surface) and the specific structure of this side surface shape being formed with arcs, has not been disclosed in the claim, the Examiner’s interpretation is not precluded.
Applicant argues on pages 11-12 of the Remarks, regarding the JP’020 reference, that JP’020 fails to disclose that “the cutting tool is in contact with two adjacent machined segments surfaces at includes at least one inner corner” since JP’020’s machined segments are not machined at the same time.

JP’020 discloses a machined surface 9 that includes at least one inner corner P5 at which two adjacent machined segment surfaces 3 and 6 meet.  JP’020 also discloses that the cutting blade of tool 20 is arranged so as to be in contact with the two machined segments 3 and 6, so that two contact points are defined between the two machined segment surfaces 3 and 6 and the cutting blade 20.  Note that there is nothing in the claim that sets forth that the cutting tool is arranged so as to be simultaneously in contact with both of the machined segments has not been set forth.  Accordingly, Examiner’s interpretation is not precluded.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “that the machined segments are being machined at the same time”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument on page 12 of the Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “setting a machining pitch to a first machining pitch when the cutting point is the contact point having the smaller cross-sectional radius”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note that the claim recites “setting a machining pitch in a pick feed direction of the tool at the inner corner to a first machining pitch for when a part of the 
JP’020 discloses that a machining pitch in a pick feed direction (A) of the tool is set, at the --at least one inner-- corner (P5) to a first machining pitch (distance between blade teeth) for when a part of the cutting blade corresponds to the shape of the side surface of the cutting blade having the first curvature radius is a cutting point, and performing a cut along a feed direction (A) in the two adjacent machined segment surfaces successively at the --at least one inner-- corner so that the tool proceeds toward the--at least one inner-- corner in one of the machined segment surfaces and away from the --at least one inner-- corner in the other one of the machined segment surfaces (see the movement of the tool as on Figures 1 and 7).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722